 

Exhibit 10.2

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

THIS SEVERANCE AND CHANGE IN CONTROL AGREEMENT (“Agreement”) dated as of
September 15, 2010 (the “Effective Date”) is entered into by and between Steven
Lo, Vice President, Commercial (“Vice President”) and Corcept Therapeutics
Incorporated, a Delaware corporation (the “Company”).

WITNESSETH:

WHEREAS, Vice President is a senior executive of the Company and is expected to
continue to make major contributions to the short and long term profitability,
growth and financial strength of the Company;

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as defined below) exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management;

WHEREAS, the Company wishes to ensure that Vice President is not practically
disabled from discharging his duties in respect of a proposed or actual
transaction involving a Change in Control; and

WHEREAS, the Company desires to provide additional inducement for Vice President
to continue to remain in the employ of the Company.

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Vice President
agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Cause” shall mean (i) Vice President’s gross negligence or willful
misconduct in the performance of his duties to the Company where such gross
negligence or willful misconduct has resulted or is likely to result in material
damage to the Company or its subsidiaries; (ii) Vice President’s willful and
habitual neglect of his or her duties of consulting or employment; (iii) Vice
President’s commission of any act of fraud with respect to the Company;
(iv) Vice President’s conviction of or plea of guilty or nolo contendere to
felony criminal conduct or any crime involving moral turpitude; or (v) Vice
President’s violation of any noncompetition or confidentiality agreement that
Vice President has entered into with the Company.



--------------------------------------------------------------------------------

 

(c) The term “Change in Control” shall mean: (i) the liquidation, dissolution or
winding up of the Company; (ii) any consolidation or merger of the Company with
or into any other corporation or other entity or person, or any other corporate
reorganization in which the Company’s stockholders immediately prior to such
transaction do not hold more than fifty percent (50%) of the voting power of the
surviving or acquiring entity (or its parent) immediately following such
transaction (taking into account only voting power resulting from stock held by
such stockholders prior to such transaction); (iii) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
percent (50%) of the Company’s voting power outstanding before such transaction
is transferred or (iv) a sale, conveyance or other disposition of all or
substantially all of the assets of the Company (including without limitation a
license of all or substantially all of the Company’s intellectual property that
is either exclusive or otherwise structured in a manner that constitutes a
license of all or substantially all of the assets of the Company); provided that
a Change in Control shall not include (A) a merger or consolidation with a
wholly-owned subsidiary of the Company, (B) a merger effected exclusively for
the purpose of changing the domicile of the Company or (C) any transaction or
series of related transactions principally for bona fide equity financing
purposes.

(d) “Good Reason” shall mean any of the following events which Vice President
provides written notice to the Company of within 90 days of such event having
occurred and which is not cured by the Company within 30 days after such written
notice thereof is provided to the Company by Vice President: (i) any reduction
of Vice President’s base salary or target annual bonus; (ii) any involuntary
relocation of Vice President’s principal workplace to a location more than 35
miles in any direction from Vice President’s current principal workplace,
(iii) a substantial and material adverse change, without Vice President’s
written consent, in Vice President’s title, authority, responsibility or duties;
or (iv) any material breach by the Company of any provision of this Agreement or
any other employment agreement, after written notice delivered to the Company of
such breach and the Company’s failure to cure such breach; provided, however, in
the context of a Change in Control, Vice President shall not have Good Reason to
resign in connection with a reorganization of the Company in which the executive
would retain substantially similar title, authority, duties, base pay and bonus
but might have greater or lesser reporting responsibilities. In order to
constitute a termination of employment for Good Reason, Vice President’s
employment must be terminated no later than 180 days following the initial
occurrence of any events set forth above.

2. Terminations Without Cause or for Good Reason. If Vice President’s employment
shall terminate involuntarily without Cause or for Good Reason, the Company
shall provide Vice President with severance payments and benefits pursuant to
this Section 2.

(a) Terminations Not in Connection with a Change In Control. If Vice President’s
employment shall terminate involuntarily without Cause or for Good Reason, prior
to a Change in Control or more than eighteen (18) months following a Change in
Control, the Company shall provide Vice President with the following severance
payments and benefits in lieu of any severance benefits to which the Vice
President may otherwise be entitled to under any severance plan or program
maintained by the Company:

(i) Severance Payments: Pay to Vice President an amount equal to twelve
(12) months then current base salary, payable in substantially equal
installments in accordance with the Company’s customary payroll practices and
procedures. The continuation of your base salary shall be paid beginning on the
sixtieth (60th) day following the date of termination, all payments deferred
pursuant to this sentence shall be paid in a lump sum to Vice President and any
remaining payments due under this paragraph shall be paid as otherwise provided
herein.

 

2



--------------------------------------------------------------------------------

 

(ii) Continued Benefits. If Vice President elects to continue his health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”) following such termination, then the Company shall
pay Vice President’s monthly COBRA premium for continued health insurance
coverage for Vice President and Vice President’s eligible dependents until the
earlier of (i) twelve (12) months following the termination date, or (ii) the
date upon which Vice President and his eligible dependents become eligible for
comparable coverage under a group health insurance plan maintained by subsequent
employer.

(b) Terminations in Connection with a Change In Control. If Vice President’s
employment shall terminate involuntarily without Cause or for Good Reason,
within eighteen (18) months following a Change in Control, the Company shall
provide Vice President with the following severance payments and benefits in
lieu of any severance benefits to which the Vice President may otherwise be
entitled to under any severance plan or program maintained by the Company:

(i) Severance Payments: Pay to Vice President an amount equal to twelve
(12) months then current base salary, payable in a lump sum on the sixtieth
(60th) day following the termination of employment.

(ii) Continued Benefits. If Vice President elects to continue his health
insurance coverage under COBRA following such termination, then the Company
shall pay Vice President’s monthly COBRA premium for continued health insurance
coverage for Vice President and Vice President’s eligible dependents until the
earlier of (i) twelve (12) months following the termination date, or (ii) the
date upon which Vice President and his eligible dependents become eligible for
comparable coverage under a group health insurance plan maintained by subsequent
employer.

(iii) Equity Awards. Notwithstanding any provision to the contrary in any equity
award agreement or equity compensation plan, the Company shall cause all
outstanding equity awards then held by Vice President (including, without
limitation, stock options, stock appreciation rights, phantom shares, restricted
stock or similar awards) to become fully vested and, if applicable, exercisable
with respect to all the shares subject thereto effective immediately prior to
the date of termination. In all other respects, such awards will continue to be
subject to the terms and conditions of the plans, if any, under which they were
granted and any applicable agreements between the Company and Vice President.

(c) Notwithstanding anything to the contrary in this Section 2, in the event
that the Company, or its successor, requests Vice President to continue to serve
in the same position following a Change in Control for a six (6)-month (or
shorter) transition period (“Transition Period”), Vice President shall not have
Good Reason to resign pursuant to Section 1(d)(iii) during such Transition
Period regardless if Vice President’s title, authority, responsibility or duties
have been materially reduced; provided that during such Transition Period Vice
President continues to be paid the same salary and be provided with the same
bonus

 

3



--------------------------------------------------------------------------------

opportunity, if any, as in effect immediately prior to such Change in Control
and Vice President’s principal workplace is not relocated more than 35 miles
from its location immediately prior to such Change in Control. Following the
Transition Period, Vice President may resign for Good Reason pursuant to
Section 1(d)(iii) and be entitled to the benefits set forth in Section 2(b).

3. Conditions to Receipt of Severance.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 2 will be subject to Vice President signing and not revoking
a separation agreement and release of claims in a form reasonably acceptable to
the Company within sixty (60) days following Vice President’s termination of
employment. No severance pursuant to Section 2 will be paid or provided until
the separation agreement and release of claims becomes effective.

(b) Section 409A. Notwithstanding anything contained in this Agreement to the
contrary, to the maximum extent permitted by applicable law, amounts payable to
Vice President pursuant to Section 2 shall be made in reliance upon Treas. Reg.
Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals). For this purpose each installment
or monthly payment to which Vice President is entitled under Section 2 shall be
considered a separate and distinct payment. In addition, (i) no amount deemed
deferred compensation subject to Section 409A shall be payable pursuant to
Section 2 unless the Vice President’s termination of employment constitutes a
“separation from service” within the meaning of Treas. Reg. Section 1.409A-1(h)
and (ii) if the Vice President is deemed at the time of his separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, then to the extent delayed commencement of any portion of the
termination benefits to which Vice President is entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Vice President’s
termination benefits shall not be provided to Vice President prior to the
earlier of (A) the expiration of the six-month period measured from the date of
the Vice President’s “separation from service” with the Company (as such term is
defined in the Treasury Regulations issued under Section 409A of the Code) or
(B) the date of Vice President’s death. Upon the earlier of such dates, all
payments deferred pursuant to this Section 3(b) shall be paid in a lump sum to
Vice President, and any remaining payments due under the Agreement shall be paid
as otherwise provided herein. The determination of whether Vice President is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his separation from service shall be made by the Company in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treas. Reg. Section 1.409A-1(i) and any
successor provision thereto). The reimbursement of any expense under this
Agreement shall be made no later than December 31 of the year following the year
in which the expense was incurred. The amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year.

4. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise, including, without
limitation, any successor due to a Change in Control) to the business or assets
of the Company, by agreement in form and substance reasonably satisfactory to
Vice President, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent the Company would be required to perform if
no such succession had taken place. This

 

4



--------------------------------------------------------------------------------

Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including, without limitation, any persons directly or
indirectly acquiring the business or assets of the Company in a transaction
constituting a Change in Control (and such successor shall thereafter be deemed
the “Company” for the purpose of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by Vice
President’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 4(a) and 4(b). Without limiting the generality or effect of the
foregoing, Vice President’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Vice President’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 4(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.

5. Amendment or Termination of Agreement. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and Vice
President. The written consent of the Company to a change or termination of this
Agreement must be signed by an executive officer of the Company after such
change or termination has been approved by the Board.

6. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
DHL, addressed to the Company (to the attention of the Secretary of the Company)
at its principal executive office and to Vice President at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

7. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

8. Governing Law; Jurisdiction. The laws of the state of California shall govern
the interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under principles of conflicts of
law. Any suit, action or proceeding against Vice President, with respect to this
Agreement, or any judgment entered by any court in respect

 

5



--------------------------------------------------------------------------------

of any of such, may be brought in any court of competent jurisdiction in the
State of California, and Vice President hereby submits to the jurisdiction of
such courts for the purpose of any such suit, action, proceeding or judgment.

9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Vice President and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes any and all prior agreements of the parties with respect to such
subject matter. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. References to
Sections are to references to Sections of this Agreement.

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

11. Interpretation. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code, and the Department of Treasury Regulations and other
interpretive guidance issued thereunder, including, without limitation, any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any amounts payable hereunder would otherwise
be taxable to Vice President under Section 409A, the Company may adopt such
limited amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to comply with the
requirements of Section 409A and thereby avoid the application of taxes under
such Section.

[signature page follows]

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

CORCEPT THERAPEUTICS INCORPORATED

    /s/ Joseph K. Belanoff

Joseph K. Belanoff, Chief Executive Officer

    /s/ Steven Lo

Steven Lo, Vice President, Commercial Operations